


--------------------------------------------------------------------------------

      
                  Exhibit 10.1               
    

EXECUTIVE SALARY CONTINUATION AGREEMENT THAT
SUPERCEDES AND REPLACES
THE EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN AGREEMENT
EFFECTIVE JANUARY 25, 2002, AS AMENDED
 
THIS AGREEMENT, made and entered into this ____ day of July, 2007, by and
between Summit Community Bank, a bank, organized and existing under the laws of
the State of West Virginia (hereinafter referred to as the “Bank”), and
_________________, an Executive of the Bank (hereinafter referred to as the
“Executive”).
 
WHEREAS, the Bank and the Executive are parties to an Executive Supplemental
Retirement Plan Agreement effective the 25th day of January, 2002, and
thereafter amended, that provides for the payment of certain benefits.  This
Executive Salary Continuation Agreement and the benefits provided hereunder
shall supercede and replace the existing Executive Supplemental Retirement Plan
Agreement and the benefits provided thereby;
 
WHEREAS, the Executive has been and continues to be a valued Executive of the
Bank;
 
WHEREAS, the purpose of this Agreement is to further the growth and development
of the Bank by providing the Executive with supplemental retirement income, and
thereby encourage the Executive’s productive efforts on behalf of the Bank and
the Bank’s shareholders, and to align the interests of the Executive and those
shareholders.
 
WHEREAS, it is the desire of the Bank and the Executive to enter into this
Agreement under which the Bank will agree to make certain payments to the
Executive at retirement or the Executive’s Beneficiary in the event of the
Executive’s death pursuant to this Agreement;
 
WHEREAS, the Bank intends this Amendment and Restatement to comply with Final
Regulations and Transition Relief promulgated by the Internal Revenue Service
pursuant to Code Section 409A, and accordingly, notwithstanding any other
provisions of this Amended and Restated Agreement, this amendment applies only
to amounts that would not otherwise be payable in 2007 and shall not cause an
amount to be paid in 2007 that would not otherwise be payable in such year, and
to the extent necessary to qualify under such Transition Relief to not be
treated as a change in the form and timing of a payment under section 409A(a)(4)
or an acceleration of a payment under section 409A(a)(3), the Executive, by
executing this Agreement, shall be deemed to have elected the form and timing of
distribution provisions of this Amended and Restated Agreement, on or before
December 31, 2007.
 
ACCORDINGLY, it is intended that the Agreement be “unfunded” for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and not be
construed to provide income to the participant or beneficiary under the Internal
Revenue Code of 1986, as amended (the “Code”), particularly Section 409A of the
Code and guidance or regulations issued thereunder, prior to actual receipt of
benefits; and

 
THEREFORE, it is agreed as follows:
 
I.  
EFFECTIVE DATE

 
Except as otherwise provided herein, the Effective Date of this Agreement shall
be January 1, 2006.
 
II.           FRINGE BENEFITS
 
The salary continuation benefits provided by this Agreement are granted by the
Bank as a fringe benefit to the Executive and are not part of any salary
reduction plan or an arrangement deferring a bonus or a salary increase.  The
Executive has no option to take any current payment or bonus in lieu of these
salary continuation benefits except as set forth hereinafter.
 
III.           DEFINITIONS
 
 
A.
Retirement Date:

 
If the Executive remains in the continuous employ of the Bank until at least the
Executive’s Normal Retirement Age, (except as otherwise set forth in Paragraph
IX,) and provided that no determination of Disability of Executive, at any time
prior to Executive’s Normal Retirement Age, has been made, (regardless of any
return to active service of Executive subsequent to any such determination of
Disability,) the Executive’s Retirement Date shall be the date on which the
Executive attains the age of sixty-five (65) years or has a Separation from
Service, whichever is later.


 
B.
Normal Retirement Age:

 
Normal Retirement Age shall mean the date on which the Executive attains age
___________ (___).
 
C.           Plan Year:
 
Any reference to “Plan Year” shall mean a calendar year from January 1 to
December 31.  In the year of implementation, the term “Plan Year” shall mean the
period from the effective date to December 31 of the year of the effective date.
 
D.           Termination of Employment:
 
Termination of Employment shall mean voluntary resignation of employment by the
Executive, the Bank’s discharge of the Executive without cause (Subparagraph III
[E]), prior to the Normal Retirement Age (Subparagraph III [B]).
 
E.           Separation from Service:
 
“Separation from Service” shall mean that the Executive has experienced a
Termination of Employment from the Bank.  Where the Executive continues to
perform services for the Bank following a Termination of Employment, however,
and the facts and circumstances indicate that such services are intended by the
Bank and the Executive to be more than “insignificant” services, a Separation
from Service will not be deemed to have occurred and any amounts deferred under
this Agreement may not be paid or made available to the Executive.  The
determination of whether such services are considered “insignificant” will be
based upon all facts and circumstances relating to the termination and upon any
applicable rules and regulations issued under Section 409A of the
Code.  Military leave, sick leave, or other bona fide leaves of absence are not
generally considered terminations of employment and whether or not any such
leave of absence is a “Separation from Service” shall be determined in
accordance with any applicable rules and regulations issued under Section 409A
of the Code.
             
       F.   Discharge for Cause:
 
The term “for cause” shall mean for the conviction of Executive for commission
of a felony against the Bank or any Affiliate.  If a dispute arises as to
discharge “for cause,” such dispute shall be resolved by arbitration as set
forth in this Executive Plan.  In the alternative, if the Executive is permitted
to resign due to inappropriate conduct as defined above, the Board of Directors
may vote to deny all benefits.  A majority decision by the Board of Directors is
required for forfeiture of the Executive’s benefits.
 
G.   Change of Control:
 
“Change of Control” shall mean (a) a change of ownership of the Bank or its
parent Company (“Company”) that would have to be reported to the Securities and
Exchange Commission as a Change of Control, including but not limited to the
acquisition by any “person” and/or entity as defined by securities regulations
and law, (other than the Company or the Bank or the Company or Bank employee
benefit plan) of direct or indirect “beneficial ownership” as defined, of
twenty-five percent (25%) or more of the combined voting power of the Bank’s or
the Company’s then outstanding securities; or (b) the failure during any period
of three (3) consecutive years of individuals who at the beginning of such
period constitute the Board of Bank or Company for any reason to constitute at
least a majority thereof, unless the election of each director who was not a
director at the beginning of such period has been approved in advance by
directors representing at least two-thirds (2/3) of the directors at the
beginning of the period; or (c) the consummation of a “Business Combination” as
defined in the Articles of Incorporation of Summit Financial Group, Inc.  With
respect to (a) and (c) above, the date of a Change of Control shall be deemed to
be the date of the earlier of the date of (i) consummation of the transaction
involving the Change in Control, or (ii) the execution of a definitive agreement
by the Bank or Company involving a transaction deemed to be a Change in Control.
 
 
H.
Restriction on Timing of Distribution:

 
Notwithstanding any provision of this Agreement to the contrary, distributions
under this Plan to the Executive may not commence earlier than six (6) months
after the date of a Separation from Service, as that term is used under Section
409A if, pursuant to Code Section 409A, the Executive is considered a “specified
employee” under Code Section 416(i), of the Bank if any stock of the Bank is
publicly traded on an established securities market or otherwise.  In the event
a distribution under this Plan is delayed pursuant to this paragraph, the
originally scheduled payment shall be delayed until six months after the date of
Separation from Service and shall commence instead on the first day of the
seventh month following Separation from Service.  If payments are scheduled
under this Plan to be made in installments, the first six (6) months of
installment payments shall be delayed, aggregated, and paid instead on the first
day of the seventh month after Separation from Service, after which all
installment payments shall be made on their regular schedule.  If payment is
scheduled under this Plan to be made in a lump sum, the lump payment shall be
delayed until six months after the date of Separation from Service and instead
be made on the first day of the seventh month after the date of Separation from
Service.
 
 
I.
Beneficiary:

 
The Executive shall have the right to name a Beneficiary of the Death
Benefit.  Such Beneficiary shall also be the Beneficiary respecting any
distribution upon death under Paragraph XI.  The Executive shall have the right
to name such Beneficiary at any time prior to the Executive’s death and submit
it to the Plan Administrator (or Plan Administrator’s representative) on the
form provided.  Once received and acknowledged by the Plan Administrator, the
form shall be effective.  The Executive may change a Beneficiary designation at
any time by submitting a new form to the Plan Administrator.  Any such change
shall follow the same rules as for the original Beneficiary designation and
shall automatically supersede the existing Beneficiary form on file with the
Plan Administrator.
 
If the Executive dies without a valid Beneficiary designation on file with the
Plan Administrator, death benefits shall be paid to the Executive’s estate.
 
If the Plan Administrator determines in its discretion that a benefit is to be
paid to a minor, to a person declared incompetent, or to a person incapable of
handling the disposition of that person’s property, the Plan Administrator may
direct distribution of such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent person or incapable
person.  The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the
benefit.  Any distribution of a benefit shall be a distribution for the account
of the Executive and the Beneficiary, as the case may be, and shall be a
complete discharge of any liability under the Agreement for such distribution
amount.
 
 
J.
Disability:

 
“Disability” shall mean the Executive: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Bank.  Medical determination of Disability may be made
by either the Social Security Administration or by the provider of an accident
or health plan covering employees of the Bank.  Upon the request of the Plan
Administrator, the Executive must submit proof to the Plan Administrator of
Social Security Administration’s or the provider’s determination.
 
IV.           RETIREMENT BENEFIT AND POST-RETIREMENT DEATH BENEFIT
 
Subject to the provisions in the following paragraph of this Article IV, upon
attainment of the Retirement Date, (as set forth in Subparagraph III [A,]
subject to the provisions of Paragraph IX,) the Bank shall pay the Executive an
annual benefit equal to __________ ________ ($______), the “Retirement
Benefit.”  Said Retirement Benefit shall be paid in equal monthly installments
(1/12th of the annual benefit) until the death of the Executive.  Said payment
shall be made the first day of the month following (i) the date of such
Separation from Service, (ii) the date of attainment of Normal Retirement Age or
(iii) if applicable, in accordance with the Restriction on Timing of
Distribution, whichever is latest.  Upon the death of the Executive after
attainment of the Retirement Date, (as set forth in III [A,] subject to the
provisions of Paragraph IX,) if there is a balance in the accrued liability
retirement account, such balance shall be paid in a lump sum to the
Beneficiary.  Said payment due hereunder shall be made the first day of the
second month following the Executive’s death.
 
Notwithstanding the foregoing paragraph of this Article IV, in the event that
Executive is vested in his or her Retirement Benefit 25% or less, the Executive
shall receive a lump sum payment equal to the present value of the accrued
liability retirement account in lieu of the annual benefit set forth in the
preceding paragraph.  Said lump sum payment shall be made to Executive within
thirty (30) days following attainment of Normal Retirement Age.
 
V.           DEATH BENEFIT PRIOR TO RETIREMENT
 
In the event the Executive should die while actively employed by the Bank at any
time after the date of this Agreement but prior to the Executive’s Separation
from Service, and prior to any determination of Disability (and as provided in
Paragraph X,) the Bank will pay the accrued balance on the date of death, of the
Executive’s accrued liability retirement account in a lump sum, thirty (30) days
following the Executive’s death to the Beneficiary.  Said payment due hereunder
shall be made by the first day of the second month following the Executive’s
death.
 
VI.           BENEFIT ACCOUNTING/ACCRUED LIABILITY RETIREMENT ACCOUNT
 
Notwithstanding any provision herein to the contrary, the provisions of this
Paragraph VI, shall be effective beginning January 1, 2006.  Prior to the date
on which Executive attains Executive’s Normal Retirement Age, and during the
time that Executive continues in the employment of Bank, (or after Separation
from Service but before Executive has attained Normal Retirement Age if a Change
in Control has occurred and Executive has thereafter had a Termination of
Employment as set forth in Paragraph IX,) and provided this Agreement is in
effect, the Bank shall account for this benefit using Generally Accepted
Accounting Principles (“GAAP”).  Prior to the date on which Executive attains
Executive’s Normal Retirement Age and during the time that Executive continues
in the employment of Bank, and prior to any determination of Disability of
Executive prior to Executive attaining Normal Retirement Age, (or after
Separation from Service but before Executive has attained Executive’s Normal
Retirement Age if a Change in Control has occurred and Executive has had a
Termination of Employment as set forth in Paragraph IX) and provided this
Agreement is in effect, the Bank shall establish an accrued liability retirement
account for the Executive into which appropriate reserves shall be accrued
sufficient so that if the account were increased ratably each year prior to
Executive attaining Normal Retirement Age and during which Executive continued
in the employment of Bank (or after Separation from Service but before Executive
has attained Executive’s Normal Retirement Age if a Change in Control has
occurred and Executive has had a Termination of Employment as set forth in
Paragraph IX) and using a compound interest rate as set forth in Schedule A
attached hereto and incorporated herein by reference; provided, however, that
such interest rate set forth on Schedule A may be changed, for purposes of the
calculation of the accrued liability retirement account hereunder, by the
Compensation Committee of Bank at any time and from time to time but only in
good faith and in a manner that the Compensation Committee of the Bank
reasonably determines to be consistent with industry standards at the time of
such change of interest rate herein, sufficient funds would be available to pay
the Retirement Benefit to Executive, still assuming a compound interest rate as
set forth on Schedule A (again provided, however, as stated above, that such
interest rate may be changed, for purposes of the calculation of the accrued
liability retirement account hereunder, by the Compensation Committee of the
Bank at any time and from time to time but only in good faith and in a manner
that the Compensation Committee of the Bank reasonably determines to be
consistent with industry standards at the time of such change of interest rate
herein,) for the life expectancy of Executive, based upon the United States Life
Insurance Company mortality tables (or tables of a reasonably comparable life
insurance company if such mortality tables are no longer available) mortality
tables in effect from time to time as such accruals are made.
 
VII.           Vesting
 
The Executive shall be vested in the Retirement Benefit in accordance with the
following schedule from the Effective Date of the original Agreement.


 
Total Years of Employment

 
with the Bank from

 
Effective Date of

                                Original Agreement          )
Vested (to a maximum of 100%)

1                                                          ____%
2                                                          ____%
3                                                          ____%
4                                                          ____%
5                                                          ____%
6                                                          ____%
7                                                          ____%
8                                                          ____%
9                                                          ____%
10                                                        ____%
11                                                        ____%
12                                                        ____%
13                                                        ____%
14                                                        ____%
15                                                        ____%
16                                                        ____%
17                                                        ____%
18                                                        ____%
19                                                        ____%
20 or more                                             100%


VIII.                      TERMINATION OF EMPLOYMENT
 
Subject to the provisions of Paragraph IX, (and no payment shall be made
hereunder if the provisions of Paragraph IX are applicable,) in the event that
the employment of the Executive shall terminate prior to Normal Retirement Age,
and prior to any determination of Disability, by the Executive’s voluntary
action, or by the Executive’s discharge by the Bank without cause, then this
Agreement shall terminate upon the date of Separation from Service and the Bank
shall pay to the Executive an amount of money equal to the present value of the
vested percentage of the Retirement Benefit, as provided in Paragraph IV, as of
the date of said Separation from Service.  This compensation shall be paid in
one lump sum thirty (30) days following the Executive’s Separation from Service
or, if the Restriction on Timing of Distribution is applicable, then in
accordance with the Restriction on Timing of Distribution.
 
In the event the Executive’s death should occur after such termination but prior
to the payment provided for in this paragraph, the balance shall be paid, in a
lump sum to the Beneficiary.  Said payment due hereunder shall be made the first
day of the second month following the decease of the Executive, provided,
however, that in no event shall such payment be made later than the fifteenth
day of the third month after the Executive’s Separation from Service and if the
fifteenth day of the third after the Executive’s Separation from Service is
later than the first day of the second month following the decease of the
Executive, such payment shall be made to such Beneficiary on the fifteenth day
of the third month following the Executive’s Separation from Service.


In the event the Executive shall be discharged for cause at any time, or should
the Board vote to deny all benefits as set forth in Subparagraph III [F], this
Agreement shall terminate and all benefits provided herein shall be forfeited.


IX.           CHANGE OF CONTROL
 
If the Executive subsequently suffers a Termination of Employment (voluntarily
or involuntarily), or Separation from Service except for cause, anytime
subsequent to a Change of Control, (provided that there has been no
determination of Disability prior to such Termination of Employment,)  then the
Executive shall receive the benefits stated and in accordance with Paragraph IV,
herein upon attaining Normal Retirement Age, as if the Executive had been
continuously employed by the Bank until the Executive’s Normal Retirement
Age.  Said payment shall be made in accordance with Code Section 409A.  The
Executive will also remain eligible for all promised death benefits in this
Agreement.  In addition, no sale, merger or consolidation of the Bank shall take
place unless the new or surviving entity expressly acknowledges the obligations
under this Agreement and agrees to abide by its terms.


X.  DISABILITY
 
In the event that a determination of Disability is made respecting the
Executive, during any period of employment prior to Executive attaining Normal
Retirement Age (and the Executive, notwithstanding any other provision of this
Agreement, including but not limited to any provision of Subparagraph III [J,]
shall not be considered disabled for purposes of this Paragraph X if the
Executive has had a Separation from Service or Termination of Employment prior
to such Disability, without returning to active employment with the Bank and
being actively employed with the Bank at the time of such Disability, even if
such Separation of Service or Termination of Employment has taken place after a
Change in Control and Executive, although no longer employed by Bank, may be
eligible for a Retirement Benefit pursuant to Paragraph IX or otherwise), the
Bank shall establish an account (hereinafter sometimes referred to as the
“Disability Account”) in an amount equal to the balance as of the date of
Disability of Executive of the accrued liability retirement account established
on the Executive’s behalf pursuant to this Agreement, (provided that the Bank
shall be required to do so only once for each Executive, and with respect to an
Executive who has a determination of Disability prior to Normal Retirement Age
and who returns to active employment with the Bank and a subsequent
determination of Disability, also prior to Normal Retirement Age, is made
respecting the Executive, the Bank shall not be required to establish a
Disability Account other than any Disability Account established upon the first
determination of Disability of the Executive.)  Interest at a rate equivalent to
the Moody’s Seasoned Baa Corporate Bond Yield per annum then in effect (or if no
such rate is then published or in effect, then at the rate equivalent to the
yield of reasonably comparable instruments selected by the Compensation
Committee of the Bank) shall be accrued and added to the Disability Account and
distributions subtracted therefrom until complete distribution hereunder.  Upon
Executive attaining Normal Retirement Age after a determination of Disability,
the Bank shall distribute to the Executive, (commencing on the first day of the
month following the date the Executive attains the Executive’s Normal Retirement
Age, and subject to the ‘Restriction on Timing of Distribution’ as defined in
this Agreement,) the Disability Account of Executive in One Hundred Twenty (120)
equal monthly installments.  Notwithstanding the foregoing, if the Executive
would have been vested in his or her Retirement Benefit under this Plan 25% or
less upon attaining Normal Retirement Age after continuous employment with the
Bank, if no Disability had occurred, then the Disability Account shall not be
paid to Executive upon attaining Normal Retirement Age in installments, but
shall be paid to Executive in a lump sum on the first day of the month following
the date on which Executive attains Normal Retirement Age, subject, however, to
the Restriction on Timing of Distribution, if applicable.  In the event of the
death of Executive after a determination of Disability and regardless of whether
Executive has attained Normal Retirement Age, any portion of any Disability
Account of Executive not yet distributed to Executive hereunder shall be
distributed, in a lump sum thirty (30) days following the Executive’s death to
the Beneficiary.  Said payment due hereunder shall be made by the first day of
the second month following the Executive’s death.  After a determination of
Disability prior to Executive’s Normal Retirement Age, no other benefits than
those set forth in this Paragraph X will be owed or payable to the Executive or
any Beneficiary under this Agreement under any circumstances, including but not
limited to, during the period of Disability, upon death, upon attaining Normal
Retirement Age or Retirement Date, or in the event of any subsequent return to
active service or subsequent period of Disability.


XI.
RESTRICTION UPON FUNDING

 
The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Executive Plan.  The
Executive, their beneficiary(ies), or any successor in interest shall be and
remain simply a general creditor of the Bank in the same manner as any other
creditor having a general claim for matured and unpaid compensation.


The Bank reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by this Executive Plan or to refrain from funding the
same and to determine the extent, nature and method of such funding.  Should the
Bank elect to fund this Executive Plan, in whole or in part, through the
purchase of life insurance, mutual funds, disability policies or annuities, the
Bank reserves the absolute right, in its sole discretion, to terminate such
funding at any time, in whole or in part.  At no time shall any Executive be
deemed to have any lien, right, title or interest in any specific funding
investment or assets of the Bank.


If the Bank elects to invest in a life insurance, disability or annuity policy
on the life of the Executive, then the Executive shall assist the Bank by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.


XII.           MISCELLANEOUS
 
 
A.
Alienability and Assignment Prohibition:

 
Neither the Executive, nor the Executive’s surviving spouse, nor any other
beneficiary(ies) under this Executive Plan shall have any power or right to
transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by the Executive or the
Executive’s beneficiary(ies), nor be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise.  In the event the Executive or any
beneficiary attempts assignment, commutation, hypothecation, transfer or
disposal of the benefits hereunder, the Bank’s liabilities shall forthwith cease
and terminate.
 
 
B.
Binding Obligation of the Bank and any Successor in Interest:

 
The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person expressly agree, in writing, to assume and discharge the duties
and obligations of the Bank under this Executive Plan.  This Executive Plan
shall be binding upon the parties hereto, their successors, beneficiaries, heirs
and personal representatives.
 
 
C.
Amendment or Revocation:

 
It is agreed by and between the parties hereto that, during the lifetime of the
Executive, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written consent of the Executive and the
Bank.  Any such amendment shall not be effective to decrease or restrict any
Executive’s accrued benefit under this Agreement, determined as of the date of
amendment, unless agreed to in writing by the Executive, and provided further,
no amendment shall be made, or if made, shall be effective, if such amendment
would cause the Agreement to violate Code Section 409A.  In the event this
Agreement is terminated, such termination shall not cause a distribution of
benefits, except under limited circumstances as permitted under Section 409A
(i.e., 30 days before or 12 months after a Change of Control event, upon
termination of all arrangements of the same type, or upon corporate dissolution
or bankruptcy).
 
 
D.
Gender:

 
Whenever in this Executive Plan words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.
 
 
E.
Headings:

 
Headings and subheadings in this Executive Plan are inserted for reference and
convenience only and shall not be deemed a part of this Executive Plan.
 
 
F.
Applicable Law:

 
The laws of the State of West Virginia shall govern the validity and
interpretation of this Agreement.
 
 
G.
Partial Invalidity:

 
If any term, provision, covenant, or condition of this Executive Plan is
determined by an arbitrator or a court, as the case may be, to be invalid, void,
or unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Executive Plan
shall remain in full force and effect notwithstanding such partial invalidity.
 
 
H.
Not a Contract of Employment:

 
This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provision hereof restrict the right of
the Bank to discharge the Executive, or restrict the right of the Executive to
terminate employment.
 
 
I.
Tax Withholding:

 
The Bank shall withhold any taxes that are required to be withheld, under
federal, state or local tax laws, including without limitation under Section
409A of the Code and regulations thereunder, from the benefits provided under
this Agreement.  The Executive acknowledges that the Bank’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies).
 
 
J.
Opportunity to Consult with Independent Advisors:

 
The Executive acknowledges that he has been afforded the opportunity to consult
with independent advisors of his choosing including, without limitation,
accountants or tax advisors and counsel regarding both the benefits granted to
him under the terms of this Agreement and the:  (i) terms and conditions which
may affect the Executive’s right to these benefits; and (ii) personal tax
effects of such benefits including, without limitation, the effects of any
federal or state taxes, Section 280G of the Code, Section 409A of the Code and
guidance or regulations thereunder, and any other taxes, costs, expenses or
liabilities whatsoever related to such benefits, which in any of the foregoing
instances the Executive acknowledges and agrees shall be the sole responsibility
of the Executive notwithstanding any other term or provision of this
Agreement.  The Executive further acknowledges and agrees that the Bank shall
have no liability whatsoever related to any such personal tax effects or other
personal costs, expenses, or liabilities applicable to the Executive and further
specifically waives any right for himself or herself, and his or her heirs,
beneficiaries, legal representative, agents, successor and assign to claim or
assert liability on the part of the Bank related to the matters described above
in this paragraph.  The Executive further acknowledges that he has read,
understands and consents to all of the terms and conditions of this Agreement,
and that he enters into this Agreement with a full understanding of its terms
and conditions.
 
 
K.
Permissible Acceleration Provision:

 
Under Section 409A(a)(3), a payment of deferred compensation may not be
accelerated except as provided in regulations by the Code.  Certain permissible
payment accelerations include payments necessary to comply with a domestic
relations order, payments necessary to comply with certain conflict of interest
rules, payments intended to pay employment taxes, and certain de minimis
payments related to the Executive’s termination of the Executive’s interest in
the plan.
 
 
L.
Supersede and Replace Entire Agreement:

 
This Agreement shall supersede the Executive Supplemental Retirement Plan
Agreement effective the 25th day of January, 2002, and shall replace the entire
Agreement of the parties pertaining to this particular Executive Supplemental
Retirement Plan Agreement.
 
XIII.  
        ADMINISTRATIVE AND CLAIMS PROVISION

 
 
A.
Plan Administrator:

 
The “Plan Administrator” of this Executive Plan shall be Summit Financial
Group.  As Plan Administrator, the Bank shall be responsible for the management,
control and administration of the Executive Plan.  The Plan Administrator may
delegate to others certain aspects of the management and operation
responsibilities of the Executive Plan including the employment of advisors and
the delegation of ministerial duties to qualified individuals.
 
B.           Claims Procedure:
 
a.           Filing a Claim for Benefits:
 
Any insured, beneficiary, or other individual, (“Claimant”) entitled to benefits
under this Executive Plan will file a claim request with the Plan
Administrator.  The Plan Administrator will, upon written request of a Claimant,
make available copies of all forms and instructions necessary to file a claim
for benefits or advise the Claimant where such forms and instructions may be
obtained.  If the claim relates to disability benefits, then the Plan
Administrator shall designate a sub-committee to conduct the initial review of
the claim (and applicable references below to the Plan Administrator shall mean
such sub-committee).
 
b.           Denial of Claim:
 
A claim for benefits under this Executive Plan will be denied if the Bank
determines that the Claimant is not entitled to receive benefits under the
Executive Plan.  Notice of a denial shall be furnished the Claimant within a
reasonable period of time after receipt of the claim for benefits by the Plan
Administrator.  This time period shall not exceed more than ninety (90) days
after the receipt of the properly submitted claim.  In the event that the claim
for benefits pertains to disability, the Plan Administrator shall provide
written notice within forty-five (45) days.  However, if the Plan Administrator
determines, in its discretion, that an extension of time for processing the
claim is required, such extension shall not exceed an additional ninety (90)
days.  In the case of a claim for disability benefits, the forty-five (45) day
review period may be extended for up to thirty (30) days if necessary due to
circumstances beyond the Plan Administrator’s control, and for an additional
thirty (30) days, if necessary.  Any extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render the determination on review.
 
c.           Content of Notice:
 
 
The Plan Administrator shall provide written notice to every Claimant who is
denied a claim for benefits which notice shall set forth the following:



 
(i.)
The specific reason or reasons for the denial;



 
(ii.)
Specific reference to pertinent Executive Plan provisions on which the denial is
based;



 
(iii.)
A description of any additional material or information necessary for the
Claimant to perfect the claim, and any explanation of why such material or
information is necessary; and



 
(iv.)
Any other information required by applicable regulations, including with respect
to disability benefits.



 
d.
Review Procedure:



 
The purpose of the Review Procedure is to provide a method by which a Claimant
may have a reasonable opportunity to appeal a denial of a claim to the Plan
Administrator for a full and fair review.  The Claimant, or his duly authorized
representative, may:



 
(i.)
Request a review upon written application to the Plan Administrator. Application
for review must be made within sixty (60) days of receipt of written notice of
denial of claim.  If the denial of claim pertains to disability, application for
review must be made within one hundred eighty (180) days of receipt of written
notice of the denial of claim;



 
(ii.)
Review and copy (free of charge) pertinent Executive Plan documents, records and
other information relevant to the Claimant’s claim for benefits;



 
(iii.)
Submit issues and concerns in writing, as well as documents, records, and other
information relating to the claim.



 
e.
Decision on Review:



 
A decision on review of a denied claim shall be made in thefollowing manner:



 
(i.)
The Plan Administrator may, in its sole discretion, hold a hearing on the denied
claim.  If the Claimant’s initial claim is for disability benefits, any review
of a denied claim shall be made by members of the Plan Administrator other than
the original decision maker(s) and such person(s) shall not be a subordinate of
the original decision maker(s).  The decision on review shall be made promptly,
but generally not later than sixty (60) days after receipt of the application
for review.  In the event that the denied claim pertains to disability, such
decision shall not be made later than forty-five (45) days after receipt of the
application for review.  If the Plan Administrator determines that an extension
of time for processing is required, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial sixty (60) day
period.  In no event shall the extension exceed a period of sixty (60) days from
the end of the initial period.  In the event the denied claim pertains to
disability, written notice of such extension shall be furnished to the Claimant
prior to the termination of the initial forty-five (45) day period.  In no event
shall the extension exceed a period of thirty (30) days from the end of the
initial period.  The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan Administrator
expects to render the determination on review.



 
(ii.)
The decision on review shall be in writing and shall include specific reasons
for the decision written in an understandable manner with specific references to
the pertinent Executive Plan provisions upon which the decision is based.



 
(iii.)
The review will take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination.  Additional considerations shall be required in the case of a
claim for disability benefits.  For example, the claim will be reviewed without
deference to the initial adverse benefits determination and, if the initial
adverse benefit determination was based in whole or in part on a medical
judgment, the Plan Administrator will consult with a health care professional
with appropriate training and experience in the field of medicine involving the
medical judgment.  The health care professional who is consulted on appeal will
not be the same individual who was consulted during the initial determination or
the subordinate of such individual.  If the Plan Administrator obtained the
advice of medical or vocational experts in making the initial adverse benefits
determination (regardless of whether the advice was relied upon), the Plan
Administrator will identify such experts.



 
(iv.)
The decision on review will include a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records or other information relevant to the Claimant’s claim for
benefits.



 
f.
Exhaustion of Remedies:



 
A Claimant must follow the claims review procedures under this Executive Plan
and exhaust his or her administrative remedies before taking any further action
with respect to a claim for benefits.



C.  
Arbitration:



If claimants continue to dispute the benefit denial based upon completed
performance of this Executive Plan or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an Arbitrator in
West Virginia for final arbitration.  The Arbitrator shall be selected by mutual
agreement of the Bank and the claimants.  The Arbitrator shall operate under the
rules then in effect of the American Arbitration Association.  The parties
hereto agree that they and their heirs, personal representatives, successors and
assigns shall be bound by the decision of such Arbitrator with respect to any
controversy properly submitted to it for determination.


Where a dispute arises as to the Bank’s discharge of the Executive “for cause,”
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.
 
XIV.                      TERMINATION OR MODIFICATION OF AGREEMENT BY REASON
OFCHANGES IN THE LAW, RULES OR REGULATIONS
 
The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form.  If any said assumptions should change and said change has a
detrimental effect on this Executive Plan, then the Bank reserves the right to
terminate or modify this Agreement accordingly, but only to the extent necessary
to conform this Agreement to the provisions and requirements of any applicable
law (including ERISA and the Code, including, but not limited to Section 409A of
the Code and regulations thereunder).


Upon a Change of Control, the provisions of Paragraph IX respecting assumption
of the obligations of this Agreement by the successor entity shall apply.
 
IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.
 
SUMMIT COMMUNITY BANK
 
Moorefield, West Virginia


                                                                                                
By:                                                                    
                     
Witness                                                                              
  (Bank Officer other than Insured)                             Title
 
 
 
 
                                                                                                                                                 
Witness
 


--------------------------------------------------------------------------------





SCHEDULE A
to
EXECUTIVE SALARY CONTINUATION AGREEMENT
BETWEEN SUMMIT COMMUNITY BANK
AND _______________
 


This Schedule A to the Executive Salary Continuation Agreement between Summit
Community Bank and _____________________ sets forth the rate of interest under
Section VI of the Agreement for purposes of determining the accrued liability
reserve and is incorporated as a part of the Agreement.  This Schedule A is
effective January 1, 2006, and shall remain in effect unless amended or revised
according to the provisions set forth in Section VI of the Agreement.


Interest Rate                                           6.28%


--------------------------------------------------------------------------------



BENEFICIARY DESIGNATION FORM
 
FOR THE EXECUTIVE SALARY CONTINUATION
 
AGREEMENT THAT SUPERSEDES AND REPLACES THE EXECUTIVE SUPPLEMENTAL RETIREMENT
PLAN AGREEMENT EFFECTIVE JANUARY 25, 2002, AS AMENDED
 


I.
PRIMARY DESIGNATIONS
           
A.
Person(s) as a Primary Designation:
(Please indicate the percentage for each beneficiary.)
 
 
1.
 
Name:
 
Relationship:
 
SS#:
 
                   %
   
 
Address:
     
(Street)
    (City)
(State)
(Zip)
       
 
2.
 
Name:
 
Relationship:
 
SS#:
 
                   %
   
 
Address:
     
(Street)
    (City)
(State)
(Zip)
       
 
3.
 
Name:
 
Relationship:
 
SS#:
 
                   %
   
 
Address:
     
(Street)
    (City)
(State)
(Zip)
       
 
4.
 
Name:
 
Relationship:
 
SS#:
 
                   %
   
 
Address:
     
(Street)
    (City)
(State)
(Zip)
   
II.
ESTATE AND/OR TRUST AS PRIMARY DESIGNATIONS
           
A.
Estate as a Primary Designation:
An Estate can still be listed even if there is no will.
   
 
My Primary Beneficiary is The Estate of
 
 
as set forth in the Last Will and
     
(Insert full name)
       
Testament dated the
 
day of
   
, 200
and any codicils thereto.
       
B.
Trust as a Primary Designation:
   
 
Name of the Trust:
   
 
Execution Date of the Trust:
 
Name of the Trustee:
   
 
Beneficiary of the Trust:
(please indicate the percentage for each beneficiary):
   
 
Name(s):
   
 
Name(s):
   
 
Is this an Irrevocable Life Insurance Trust?        □
Yes                                                                                                
□ No
   
(If yes and this designation is for a Joint Beneficiary Designation Agreement,
an Assignment of Rights form must be completed.)



III.
SECONDARY (CONTINGENT) DESIGNATIONS
           
A.
Person(s) as a Secondary (Contingent) Designation:
(Please indicate the percentage for each beneficiary in the event of the
Primary’s Death.)
 
 
1.
 
Name:
 
Relationship:
 
SS#:
 
                   %
   
 
Address:
     
(Street)
    (City)
(State)
(Zip)
       
 
2.
 
Name:
 
Relationship:
 
SS#:
 
                   %
   
 
Address:
     
(Street)
    (City)
(State)
(Zip)
       
 
3.
 
Name:
 
Relationship:
 
SS#:
 
                   %
   
 
Address:
     
(Street)
    (City)
(State)
(Zip)
       
 
4.
 
Name:
 
Relationship:
 
SS#:
 
                   %
   
 
Address:
     
(Street)
    (City)
(State)
(Zip)
     
IV.
ESTATE AND/OR TRUST AS SECONDARY (CONTINGENT) DESIGNATIONS
           
A.
Estate as a Secondary (Contingent) Designation:
   
 
My Primary Beneficiary is The Estate of
 
 
as set forth in the last will and
   
Testament dated the
 
day of
   
, 200
and any codicils thereto.
       
B.
Trust as a Secondary (Contingent) Designation:
   
 
Name of the Trust:
   
 
Execution Date of the Trust:
 
Name of the Trustee:
   
 
Beneficiary of the Trust:
(please indicate the percentage for each beneficiary):
   
 
Name(s):
   
 
Name(s):
   
 
Is this an Irrevocable Life Insurance Trust?        □
Yes                                                                                                
□ No
   
(If yes and this designation is for a Joint Beneficiary Designation Agreement,
an Assignment of Rights form must be completed.)





--------------------------------------------------------------------------------



V.
SIGN AND DATE



This Beneficiary Designation Form is valid until the participant notifies the
bank in writing.






                                                                                                                       
  
Executive                                                                                            Date


 


 


--------------------------------------------------------------------------------


